Title: General Orders, 4 August 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh sunday August 4th 1782
                     Parole Hartford
                     Countersigns Dunbury, Newhaven
                  
                  The Commander in chief is so anxiously concerned for the preservation of the health of the Troops (especially at this sultry season) and for the accommodation and recovery of the sick & wounded that he can not forbear to entreat and enjoin it upon officers of every denomination to pay a paternal and affectionate regard to the men in these interesting points: Cleanliness, prudence in bathing, regularity and Oeconomy in the mode of cooking and manner of living are objects which require attention.  Officers should every day visit the tents and kitchens, observe and regulate the Cookery, see the soldiers at their meals and take care that they mess and live properly together.
                  When sickness cannot be prevented it becomes our duty to alleviate distresses and lull the breast of pain with all the little offices of humanity and kindness in our power.  The convenience of hospital tents, which are intended for the accommodation of the sick in the field, and the supply of refreshments and small meats which will be furnished on the hospital contract—give a better opportunity for exercising these benevolent acts of tenderness than ever we have had before.
                  In justice to the Medical department the general declares whenever he has lately inspected the Hospitals he has received from the patients themselves the most satisfactory accounts of the humane treatment and comfortable accommodations they have invariably experienced.
                  Colonel Greaton and Lieutenant Colo. Olney are annexed to the board ordered yesterday for the inspection of the invalids and debilitated men now in service.
                  The Rhodeisland regiment for fatigue tomorrow.
               